'WiNBORNE, J.
Tie sole question presented for decision on this appeal relates to tie ruling of tie court below tiat, on tie facts found, tie tax *171levy made by tbe board of commissioners for tbe county of Cherokee for tbe purpose of paying expenses of bolding courts and of maintaining tbe county jail and jail prisoners in said county is unconstitutional, illegal and invalid. Tbe ruling is in keeping with tbe decision as to item 10 in Power Co. v. Clay County, 213 N. C., 698, 197 S. E., 603, where tbe same question was under consideration. While in that case it is said that there may be circumstances under which these expenses would be expenses for special purposes, such circumstances did not arise there. Nor do they appear on tbe facts found here.
Upon authority of Power Co. v. Clay County, supra, tbe judgment below is
Affirmed.